
	

113 HR 453 IH: Investment Savings Access After Catastrophes Act of 2013
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 453
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Cassidy (for
			 himself and Mr. Palazzo) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide tax relief with respect to the Hurricane Isaac
		  disaster area.
	
	
		1.Short titleThis Act may be cited as the
			 Investment Savings Access After
			 Catastrophes Act of 2013.
		2.Hurricane Isaac
			 disaster areaFor purposes of
			 this Act, the term Hurricane Isaac disaster area means any parish
			 or county of Louisiana or Mississippi which is (in whole or in part) in the
			 area with respect to which a major disaster has been declared by the President
			 before September 10, 2012, under section 401 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act by reason of Hurricane Isaac.
		3.Suspension of
			 personal casualty loss limitationsParagraphs (1) and (2) of section 165(h) of
			 the Internal Revenue Code of 1986 shall not apply to losses described in
			 section 165(c)(3) of such Code which arise in the Hurricane Isaac disaster area
			 during the 2-year period beginning on August 26, 2012, and which are
			 attributable to Hurricane Isaac. In the case of any other losses, section
			 165(h)(2)(A) of such Code shall be applied without regard to the losses
			 referred to in the preceding sentence.
		4.Treatment of net
			 operating losses attributable to Hurricane Isaac
			(a)Extension of
			 carryback periodDuring the 2-year period beginning on August 26,
			 2012, if a portion of any net operating loss of the taxpayer for any taxable
			 year is a Hurricane Isaac loss, section 172(b)(1) of the Internal Revenue Code
			 of 1986 shall be applied with respect to such portion—
				(1)by substituting
			 5 taxable years for 2 taxable years in
			 subparagraph (A)(i) thereof, and
				(2)by not taking such
			 portion into account in determining any eligible loss of the taxpayer under
			 subparagraph (F) thereof for the taxable year.
				(b)Suspension of
			 90-Percent AMT limitationSection 56(d)(1) of such Code shall be
			 applied by increasing the amount determined under subparagraph (A)(ii)(I)
			 thereof by the sum of the carrybacks and carryovers of any net operating loss
			 attributable to the portion described in subsection (a).
			(c)Hurricane Isaac
			 lossFor purposes of this
			 section—
				(1)In
			 generalThe term Hurricane Isaac loss means the
			 lesser of—
					(A)the excess
			 of—
						(i)the
			 net operating loss for such taxable year, over
						(ii)the
			 specified liability loss for such taxable year to which a 10-year carryback
			 applies under section 172(b)(1)(C) of such Code, or
						(B)the amount of any
			 deduction for any qualified Hurricane Isaac casualty loss to the extent taken
			 into account in computing the net operating loss for such taxable year.
					(2)Qualified
			 Hurricane Isaac casualty loss
					(A)In
			 generalThe term
			 qualified Hurricane Isaac casualty loss means any uncompensated
			 section 1231 loss (as defined in section 1231(a)(3)(B) of such Code) of
			 property located in the Hurricane Isaac disaster area if—
						(i)such
			 loss is allowed as a deduction under section 165 of such Code for the taxable
			 year, and
						(ii)such loss is by
			 reason of Hurricane Isaac.
						(B)Applicable
			 rulesFor purposes of subparagraph (A), rules similar to the
			 rules of subparagraphs (B) and (C) of paragraph (3), and paragraph (4), of
			 section 1400N(k) of such Code and shall apply.
					5.Tax-favored
			 withdrawals from retirement plans
			(a)In
			 generalA qualified Hurricane
			 Isaac distribution shall be treated as a qualified hurricane distribution for
			 purposes of section 1400Q(a) of the Internal Revenue Code of 1986.
			(b)Qualified
			 Hurricane Isaac distributionFor purposes of subsection (a), the term
			 qualified Hurricane Isaac distribution means any distribution from
			 an eligible retirement plan made on or after August 26, 2012, and before
			 September 11, 2014, to an individual whose principal place of abode on August
			 26, 2012, is located in the Hurricane Isaac disaster area and who has sustained
			 an economic loss by reason of Hurricane Isaac.
			(c)Applicable
			 rulesFor purposes of this section, rules similar to the rules of
			 section 1400Q(a) of such Code (other than paragraph (4)(A) thereof) shall
			 apply.
			6.Rescission of
			 unspent and uncommitted Federal funds
			(a)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated Federal funds, an amount in appropriated discretionary
			 unexpired funds determined by the Director of the Office of Management and
			 Budget to be equal to the reduction in Federal revenues by reason of the
			 enactment of this Act is rescinded.
			(b)ImplementationNot
			 later than 60 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall—
				(1)identify the
			 accounts and amounts rescinded to implement subsection (a); and
				(2)submit a report to
			 the Secretary of the Treasury and Congress of the accounts and amounts
			 identified under paragraph (1) for rescission.
				(c)ExceptionThis
			 section shall not apply to the unobligated Federal funds of the Department of
			 Defense or the Department of Veterans Affairs.
			
